Title: To James Madison from Levett Harris, 29 April 1806 (Abstract)
From: Harris, Levett
To: Madison, James


                    § From Levett Harris. 29 April 1806, St. Petersburg. “I had last the honor of writing to you under date of 1/13. novr. 1805. I avail myself of the opening of the navigation of the Baltick to renew my communications.
                    “The late extraordinary turn of affairs on the Continent which has taken place since the date of my last, of which you are fully apprised, ’tis apprehended, in addition to the great political events it has involved, will operate some changes on commerce not wholly uninteresting to us. How far the increase of influence acquired by France in Germany and the north, will interfere with our trade hither is not at present foreseen; but I much dread that our usual channels of intercourse to this Country will meet with obstructions, the more, as the prevailing policy of belligerents in their relations with neutrals is so little guided by principles of justice.
                    “Much conversation prevails here upon the probable occlusion of the Sound, and France, who has not been inactive on this subject, will be likely to pursue towards Denmark a policy similar to that which she has lately so successfully practised with Prussia; but the geographical position of the former power will in some measure secure her against any sudden attack which may be thus meditated; whilst, on the other hand, the naval forces of England will not be less dilligent in their efforts to limit these threatened obstructions to her trade. ’Tis not therefore improbable but that the Danes may be sacrificed to the conflicting views of those two nations.
                    “I trust however much on this score is speculation, and that we shall not be made too great sufferers by the fatal agitations of the present day.
                    “The politicks of this Cabinet have not apparently been varied by cause of the events which have lately passed on the Continent: an union of sentiment and of action, in what relates to France, is still maintained between it and that of London. The army has undergone some changes since the last Campaign; it has been greatly augmented and is rapidly preparing for active service. Nor is Russia less spirited in its maritime preparations; its fleets in the several ports of the Empire, amounting in Ships of War & frigates to twenty, and smaller vessels to near thirty in number, will in a few weeks be ready for employment.
                    “The Emperor is now seldom seen. He appears to be closely occupied with his Ministers: and I Should not be surprised in the course of the present year to see these armaments in active operation, and Europe again involved in all those disasters to which she seems fated.
                    “The minister of foreign Affairs Prince de Czartoryski, lately made very particular inquiries of me relative to our present political relations with Europe, and invited me to an interview to this effect. I gave him some information of what was passing with us and took the Presidents message for text. I acquainted him of the depredations made on our trade by the belligerant Powers, and especially by G.Britain, and of our determination to persevere in maintaining our rights & our national character by opposing acts of innovation & injustice from whencesoever levelled against us. The Prince answered that, however laudable & noble it was to support a character so justly attributed to us, he lamented the moment which had been chosen for our opposition to England, for it had now become the policy of those nations of Europe who were at all tenacious of their independence, and perhaps it might be our’s also, to discountenance by measures of energy the domineering power of France, and to damp a spirit that had become influenced by conquest & oppression. Etouffer un sistême général d’invasion, fruit de quelques conquêtes

et d’une constante oppression, I think were his words. I rejoined by observing that we had pursued a line of conduct in our foreign intercourse which we had hoped would keep us aloof from the disputes of Europe, that our disire was to cultivate the friendship of all nations without interfering with the Politicks of any; this position it would still be our Study to maintain; but that G Britain, having latterly practised upon us the most wanton injuries, had impelled us to proclaim aloud those principles we had established and would endeavour firmly to support. If she has made choise of a moment (for ’tis her aggressions which have moved our decision) to oppose her own statutes to the acknowledged laws of nations, and apply them principally to a nation, whose Character She has reason to know and whose friendship it would seem her interest to cultivate; a moment at all times to be lamented, but most particularly when So manifestly onerous to the views and wishes of her August ally, between whom and the United states So happy an understanding existed, I trusted she would be made sensible of her error; but I was persuaded we should not relax in those measures of defence & security which a due regard to our rights and a just estimation of our national character had prescribed.
                    “I apprised the Prince of my being exclusively a commercial agent, and that any observations I might thus be induced to make however pertinent I beleived they would be judged should be justly considered, and if they were intended to be reported to the Emperor that his Majesty would be apprised of the extent of my publick charge.
                    “The minister was pleased to reply that my Communications had hitherto given Satisfaction, that it was Simply to know the actual State of the politicks of my Government, in its relations abroad, that he invited me to this conference, and that the Emperor, attentive to what was passing on our Theatre, would feel great pain at learning we had cause for the decisive conduct it appeared we had adopted. I referred him particularly to the Presidents message to Congress, a Copy whereof I put into his hands, & requested him to remark that our measures of decision were not confined alone to Great Britain.
                    “The Prince, on this Occasion, mentioned his receipt of the letter I addressed in his absence to Monsieur de Weydemeyer, announcing the restoration of the Russian Vessel St. Michael, captured by a part of our Squadron in the Mediterranian in Sep. 1804., the correspondence relating to which I had the honor to communicate to you at the time, and requested me to convey to You Sir, the acknowledgements of the Emperor for the marked attention & regard thus evinced of which H.M. felt particularly sensible.
                    “The conversation afterwards turned upon commerce, when the Minister informed me that the Emperor, ever interested in promoting the prosperity of his Subjects and anxious for their advancement in foreign trade, had granted certain priviledges to a merchant of Archangel who had been the first native adventurer to America, & who had again prepared three considerable expeditions for the United States, the like priviledges were extended to the cotton manufactory of Alexanderofski, an institution established and Supported by the Empress Dowager, for two Ships it also intended expediting, and that exemptions of the duties on the respective return cargoes, being American productions, would be Accorded them. I informed him that those Ships would be received in our ports with every attention & hospitality, and if their object would be thought furthered by any interferance

of mine I Should be ready to promote its success by every means in my power; Some Certificates, he said, would perhaps be necessary, expressing the nature of the expeditions and the identity of the property onboard—which, conforming with my publick charge, I shall of course grant.
                    “Application has Since been made to me, by order of the Empress dowager, for private directions for the two latter expeditions, and I have furnished every instruction Suitable to the object in view; and they have been Submited to the management of my correspondent at Philadelphia, whither they are destined. Animated by the Strongest desire to promote a direct intercourse between the two countries, I have been active in encouraging a demand for Some of our Staple productions, and these Several expeditions have been put in motion through the influence of a corresponding wish evinced on the part of this Government. In order to assist my design I brought with me Samples of the several cottons of the growth of the United States, & sent them for inspection & trial to the Alexanderofski Fabrick, and the report of the Directors has been most favorable: many parcels have Since been brought in our Ships, & two Cargoes will now be ordered for this institution.
                    “The annual importation of raw cotton here is near two millions of pounds, hitherto the Supply has principally been from the Southern provinces of Turkey and the Levant. The importation of Spun cotton, which is wholly from England, is near three millions, & furnishes a considerable commerce to several english houses at this place & at Moscow; And I calculate, from the improvements which are making in the establishments for its Spinning in this Country, that in time it will exclusively be imported in its raw State, and I trust, by the measures which have been pursued, little danger will arise to a preference being Secured to that of American growth.
                    “These details Sir, I doubt not will be considered not uninteresting to You, they constitute a part of my official duty to communicate in as much as they relate to the prosperity of our growing trade to this country, and which ’tis devoutly to be hoped will not be diverted by political events.”
                